Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s arguments presented on p. 2 that the Non-Final Rejection of 04/13/2022 fails to answer the substance of Applicant’s arguments or that the Non-Final Rejection makes the record unclear in any way. The Examiner stated on p. 7 of the Non-Final Rejection of 04/13/2022, in the Response to Arguments, that the, “Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument” (emphasis added). 
The Examiner made a 35 U.S.C. § 102(b) rejection of claims 1 and 3-5 in the prior Non-Final Rejection of 10/05/2021 under US 2004/0218895 A1 to Samadani et al and a 35 U.S.C. § 103 rejection of claims 2 and 6 under Samadani in view of Bernardo. In the subsequent Non-Final Rejection of 04/13/2022, the 102 rejection of claims 1 and 3-5 was vacated and in its place, a 35 U.S.C. § 103 rejection was applied against claims 1 and 3-5, adding the secondary reference of US 2010/0004997 A1 to Mehta et al. to teach that a calculated rate of change parameter can be a location differentiation and change rate, responsive to Applicant’s arguments made 12/30/2021 that Samadani did not anticipate this limitation. And the rejection of claims 2 and 6 also received the addition of the Mehta reference due to parent claims 1 and 5 now being rejected under Samadani in view of Mehta. And because the new grounds of rejection were not required by an amendment, the status of the Office Action of 04/13/2022 was 2nd Non-Final.
The Examiner did not maintain any portion of the rejections specifically challenged by Applicant in the arguments of 12/30/2021 in the 2nd Non-Final Rejection of 04/13/2022. The Examiner vacating the 35 U.S.C. § 102(b) rejection of the 1st Non-Final Rejection for a 35 U.S.C. § 103 rejection and adding a teaching reference responsive to the limitations specifically challenged in Applicant’s argument meant Applicant’s arguments against the 102 rejection specifically for the deficiency pointed out with respect to the Samadani reference were rendered moot.
With regard to the prior art, the Examiner finds on pp. 9-10 of the Remarks of 06/27/2022 that the Applicant merely alleges that Samadani combined with Mehta, “does not show or even remotely suggest […] determine a sampling rate by location differentiation and change rate,” and “said sampling rate is increased in response to and in proportion to an increase in said location differentiation and change rate,” and placing, “said data into said video data at said sampling rate.” Because this allegation is not accompanied by any discussion specifically pointing out how the language of the claims patentably distinguishes them from the prior art references, such as an identification of any shortcomings of either of the references or a persuasive argument as to how the combination thereof is improper, the Examiner is unpersuaded by Applicant that the Samadani-Mehta combination is improper. 
Reviewing the discussion of Mehta found on pp. 4-5 of the Non-Final Rejection of 04/13/2022, and also maintained below, the Examiner explained that, “Although the prior art of Samadani teaches the same inventive concept substantially as claimed, including adapting a sampling rate for path determination of a user proportionally in response to a calculated rate of change of a parameter (see again [0036]), Samadani does not specifically identify whether the calculated rate of change of a parameter is a location differentiation and change rate as claimed.
Mehta is an analogous prior art reference for tracking and recording a mobile device of a user using GPS technology (Abstract). Mehta teaches that it was known in such a system that sampling rate for position recording of a user “can vary, for example, as a function of the location, or the rate of change in location of the mobile device” and wherein Mehta notes that “location” is determined by “such as GPS, base-station triangulation” (differential GPS location determination) (Mehta [0035]). It would have been obvious to one having ordinary skill in the art at the time of the invention that Samadani, which admittedly incorporates adaptive GPS sampling based on a calculated rate of change of a parameter, could have considered the parameters of triangulated location differentiation and rate of change of a location as taught by Mehta, for Mehta’s stated purpose of enabling increased resolution when a user is, for example, moving at a comparatively higher speed.”
For at least the above reasons, the Examiner maintains the rejection of claims 1 and 3-5 under Samadani in view of Mehta and the rejection of claims 2 and 6 under Samadani in view of Mehta and Bernardo.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0218895 A1 to Samadani et al. in view of US 2010/0004997 A1 to Mehta et al.
Re claim 1, Samadani discloses: a video recording apparatus for use during a sporting activity (Abstract, Figs. 1-4, [0005], [0018]-[0019], [0026], a system comprising one or more digital video cameras and a GPS-assisted path recorder device that enables GPS position data to be captured at the same time video data is recorded and used to enrich the recorded video by associating location information therewith. [0025] provides an example of a person traversing a route in San Francisco and recording multimedia files including video with a multimedia recorder. Regarding the recitation of "for use during a sporting activity", this preamble-only functional limitation does not recite any particular structural adaptation(s) required nor does it breathe any life into the claim and as such in the context of an apparatus claim is not awarded patentable weight. Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987))
said video recording apparatus comprising: a marker comprising a receiver for receiving data from a geographical position monitoring device (Fig. 2 No. 11, path determining subsystem 11 receives GPS Satellite 12 data via GPS receiver 16)
a data buffer (Fig. 2, path information storage 26);
a processor (Fig. 2, Processor 20); and
video correlation software, said video recording apparatus configured so that upon receipt of said data, said video recording apparatus uses said data to mark currently recording video data with geographical position ([0029] describes that, "the path determining subsystem 11 includes receiver 18, GPS receiver 16, processor 20, path information storage 26 [...] and that, "recorder 10 receives path-determining information 11A  from either (or both) GPS satellites 12  and/or other sources 14, via respective  compatible   receivers  16,18." 
[0035] describes that, "path information is recorded for the path traveled between and during the capturing of individually recorded media files" 	
	[0037] describes that, "The path time data 24 is also provided to the multimedia storage 36 in order to associate path information (e.g., time data 24) with recorded multimedia data. It should be noted that although, as shown, the path information and multimedia data are stored separately in respective stores 26, 36 each appropriately time-stamped with time data 24, those skilled in the art will realize that other means are possible for providing an unambiguous association between a particular multimedia data file and a particular location on a path associated with that file. In particular, if conventional recording formats are used for the multimedia that do not explicitly provide for storage of an absolute time of recording, the path association may be implemented by a suitable pointer from the path data to the multimedia data. ) 
[0038] describes that, "Data Transfer interface 40 combines the path information from path storage 26, the multimedia data from multimedia storage 36, and possibly also auxiliary sensor information from the optional auxiliary sensor data storage 44 (to be described in further detail herein), to provide a "path-enhanced" multimedia output 38 which can be subsequently processed (e.g., edited, displayed, shared, and/or archived)
said video recording apparatus further configured to determine a sampling rate, whereby, in use, said sampling rate is increased in response to a rate of change of a detected parameter, and place said data into said video data at said sampling rate ([0035] describes that, as an alternative to continuously generating location data 22 by the processor 20 of the path determination subsystem, "to save power and storage, the path-sampling rate can be determined adaptively, based on whether or not the recorder 10 is actually moving" and 
[0036] describes that, “Optionally, system 100 may calculate a rate of change of a given parameter and adjust a measurement and recording (sampling rate) frequency in response to the calculated rate of change. In one embodiment, system 100 increases measurement and recording frequency of a given parameter in response and proportion to a higher rate of change of that given parameter. Such increased frequency affords the increased data resolution required to represent the characteristic behavior of a parameter”
[0049] elaborates on control provided by the recorder wherein, "For example, path information stored in storage 26 may be recorded ten times per second, once per second, once per minute, or only when multimedia data is being recorded. The path information sampling rate may also be set to an "adaptive" mode, in which the sampling rate is increased when the recorder 10 is moving, but is low when the device is relatively stationary.)
Although the prior art of Samadani teaches the same inventive concept substantially as claimed, including adapting a sampling rate for path determination of a user proportionally in response to a calculated rate of change of a parameter (see again [0036]), Samadani does not specifically identify whether the calculated rate of change of a parameter is a location differentiation and change rate as claimed.
Mehta is an analogous prior art reference for tracking and recording a mobile device of a user using GPS technology (Abstract). Mehta teaches that it was known in such a system that sampling rate for position recording of a user “can vary, for example, as a function of the location, or the rate of change in location of the mobile device” and wherein Mehta notes that “location” is determined by “such as GPS, base-station triangulation” (differential GPS location determination) (Mehta [0035]). It would have been obvious to one having ordinary skill in the art at the time of the invention that Samadani, which admittedly incorporates adaptive GPS sampling based on a calculated rate of change of a parameter, could have considered the parameters of triangulated location differentiation and rate of change of a location as taught by Mehta, for Mehta’s stated purpose of enabling increased resolution when a user is, for example, moving at a comparatively higher speed.
Re claim 3, in regard to a claim for an aperture (lens) and A/D converter for visible light, Fig. 1 of Samadani diagrams cameras 3, 5 as comprising front-facing lenses and [0052] describes that the recorder 10 can comprise a CCD sensor, which by definition in the art includes A/D conversion. Regarding the claims to a wireless receiver, antenna, memory, and processor, refer to Fig. 2 and [0029].
Re claim 4, refer to the rejection of claim 1. 
Re claim 5, refer to the rejection of claim 1. Samadani additionally notes that the GPS sourced ‘location’ used as part of the path data in his invention can additionally comprise altitude, see [0010], [0015].

Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samadani in view of Mehta and further in view of US 2002/0047895 A1 to Bernardo et al.
Re claims 2 and 6, Although Samadani as modified by Mehta discloses in [0037]-[0038] that path information stored in storage 26 is provided to multimedia storage 36 in order to associate path information with recorded multimedia data, Samadani-Mehta does not specifically contemplate whether this association is done in real-time. Bernardo is an analogous prior art reference in the art of correlating GPS data with recorded video data. Bernardo teaches that it was known in the art to pair GPS data with frames of video data in real-time ([0019], [0053], wherein [0053] notes that real-time association is an alternative and improvement to post-processing.) 
It would have been obvious that Samadani as modified by Mehta could have additionally used path data including GPS location data stored in storage 26 to associate with video data in multimedia storage 36 in real-time as taught by Bernardo without causing any unexpected results, the advantage being that the enhancements provided by GPS data enriched video in Samadani would be available for use immediately.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715